FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                        DECEMBER 23, 2021
                                                                    STATE OF NORTH DAKOTA




                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA

                                2021 ND 240

In the Matter of Michael Ross Knoke


Michael S. McIntee, Bottineau County
State’s Attorney,                                    Petitioner and Appellee
      v.
Michael Ross Knoke,                               Respondent and Appellant

                               No. 20210081

Appeal from the District Court of Bottineau County, Northeast Judicial
District, the Honorable Michael P. Hurly, Judge.

REVERSED.

Opinion of the Court by VandeWalle, Justice.

Seymour R. Jordan, State’s Attorney, Crosby, ND, for petitioner and appellee.

Michael R. Knoke, Jamestown, ND, respondent and appellant.
                              Matter of Knoke
                               No. 20210081

VandeWalle, Justice.

[¶1] Michael Knoke appealed from an order civilly committing him as a
sexually dangerous individual. We conclude the district court erred by ordering
Knoke’s commitment without determining he has serious difficulty controlling
his behavior. We reverse the commitment order.

                                       I

[¶2] In 1985, Knoke was convicted of attempted gross sexual imposition
involving a six-year old girl. He was sentenced to four years in prison, with two
years suspended, and two years of probation. In 2016, Knoke was convicted of
gross sexual imposition involving a four to six-year-old girl. He was sentenced
to 20 years in prison, with 16 years suspended, and five years of probation.

[¶3] On December 16, 2019, before Knoke was discharged from the
Department of Corrections and Rehabilitation (DOCR), the State petitioned to
civilly commit him as a sexually dangerous individual under N.D.C.C. ch. 25-
03.3. The State cited both prior convictions and a 1994 charge of gross sexual
imposition, which had been dismissed.

[¶4] A preliminary hearing was held. The district court found there was
probable cause to believe Knoke is a sexually dangerous individual.

[¶5] A psychological evaluation report was issued. The evaluator found
Knoke suffers from pedophilic disorder and alcohol use disorder. He also found
Knoke’s mental disorders make him likely to engage in future acts of sexually
predatory conduct.

[¶6] After a commitment hearing, the district court entered an order for
commitment. The court found there was clear and convincing evidence Knoke
has engaged in sexually predatory conduct, he has a sexual or other mental
disorder, and his risk of sexual recidivism is above average. The court found
Knoke’s mental disorders and above average level of risk of recidivism make


                                       1
him likely to engage in future acts of sexually predatory conduct which
constitute a danger to the physical or mental health or safety of others.

                                       II

[¶7] Knoke argues the district court erred by finding there was probable
cause to believe he is a sexually dangerous individual.

[¶8] A respondent is entitled to a preliminary hearing on a petition for
commitment of a sexually dangerous individual, unless the respondent
knowingly waives the preliminary hearing. N.D.C.C. § 25-03.3-11. If the court
determines that probable cause exists, the court shall order an evaluation. Id.

[¶9] In other types of cases in which a preliminary determination is made by
the trial court, this Court has held the court’s preliminary determination is
rendered moot once the trial or evidentiary hearing is held. See State v.
Montplaisir, 2015 ND 237, ¶ 16, 869 N.W.2d 435 (holding a district court’s
decision at a preliminary hearing in a criminal case that probable cause exists
to hold the defendant for trial is rendered moot once the trial is held); Kartes
v. Kartes, 2013 ND 106, ¶ 18, 831 N.W.2d 731 (holding the court’s decision that
the moving party established a prima facie case justifying modification of
primary residential responsibility becomes moot once the evidentiary hearing
was held); In re Estate of Vestre, 2011 ND 144, ¶ 19, 799 N.W.2d 379 (holding
the question of whether the trial court erred in denying summary judgment is
moot if a case goes to trial after the motion for summary judgment is denied).

[¶10] In Kartes, 2013 ND 106, ¶ 16, we explained the rationale for why the
district court’s preliminary determinations become moot:

       As in the summary judgment or preliminary hearing settings, one
      party is required, as a prerequisite to receiving an evidentiary
      hearing or trial, to present sufficient evidence of facts which, if
      established at the hearing or trial, would allow the trial court to
      decide in their favor on the merits. The preliminary determination
      by the trial court that the threshold requirement has been met
      does not finally resolve any of the issues on the merits but merely
      puts the parties to their proof with a full opportunity to present all
      of their evidence. There can be little, if any, prejudice to the

                                        2
      opposing party when the only effect of the district court’s order
      finding a prima facie case is to grant a hearing and require the
      parties to present their case. Under these circumstances, the
      question whether a sufficient preliminary showing was made is
      immaterial and becomes moot once the case has proceeded to a full
      evidentiary hearing or trial, and “the question of whether a party
      has met its burden as to the elements of a claim must be answered
      with reference to the evidence and the record as a whole.” Berg [v.
      Dakota Boys Ranch Ass’n], 2001 ND 122, ¶ 10, 629 N.W.2d 563.

[¶11] The same rationale applies to the probable cause determination required
in cases of civil commitment of a sexually dangerous individual. We conclude
the district court’s probable cause determination at a preliminary hearing
becomes moot once the commitment hearing is held. Therefore, we will not
address Knoke’s argument that the district court erred in finding there was
probable cause to believe he is a sexually dangerous individual.

                                     III

[¶12] Knoke argues there was insufficient evidence introduced at the
commitment hearing to find he has serious difficulty controlling his behavior.

[¶13] Civil commitments of sexually dangerous individuals are reviewed under
a modified clearly erroneous standard. In re Nelson, 2017 ND 28, ¶ 7, 889
N.W.2d 879. The court’s decision will be affirmed unless it is induced by an
erroneous view of the law or we are firmly convinced the decision is not
supported by clear and convincing evidence. Id.

[¶14] The State has the burden of proving a person is a sexually dangerous
individual by clear and convincing evidence. In re Buller, 2020 ND 270, ¶ 14,
952 N.W.2d 106. The State must prove the three statutory elements in
N.D.C.C. § 25-03.3-01(8):

      1. [T]he individual has engaged in sexually predatory conduct,
      2. [T]he individual has a congenital or acquired condition that is
      manifested by a sexual disorder, a personality disorder, or other
      mental disorder or dysfunction, and




                                      3
      3. [T]he individual’s condition makes them likely to engage in
      further acts of sexually predatory conduct which constitute a
      danger to the physical or mental health or safety of others.

In re G.L.D., 2019 ND 304, ¶ 4, 936 N.W.2d 539 (quoting In re T.A.G., 2019 ND
115, ¶ 3, 926 N.W.2d 702). In addition to the three statutory elements, the
State must also satisfy substantive due process and prove the individual has
serious difficulty controlling his behavior. In re Hehn, 2020 ND 226, ¶ 5, 949
N.W.2d 848.

[¶15] This Court has recognized the United States Supreme Court held, in
Kansas v. Crane, 534 U.S. 407, 413 (2002), that “the civil commitment of a
sexually dangerous individual cannot be sustained without determining that
the individual has a serious difficulty controlling his or her behavior.” In re
Johnson, 2015 ND 71, ¶ 7, 861 N.W.2d 484. “[T]he inability to control behavior
. . . must be sufficient to distinguish the dangerous sexual offender whose
serious mental illness, abnormality, or disorder subjects him to civil
commitment from the dangerous but typical recidivist convicted in an ordinary
criminal case.” In re G.L.D., 2019 ND 304, ¶ 4 (quoting In re T.A.G., 2019 ND
115, ¶ 4). Conduct demonstrating an individual’s serious difficulty controlling
behavior may be sexual or nonsexual conduct, “but the presence of a mental
disorder or condition alone does not satisfy the requirement of clear and
convincing evidence that the individual is likely to engage in further sexually
predatory conduct.” Hehn, 2020 ND 226, ¶ 5 (quoting In re Didier, 2019 ND
263, ¶ 4, 934 N.W.2d 417).

[¶16] The district court found there was clear and convincing evidence Knoke
engaged in sexually predatory conduct, he has a sexual or other mental
disorder, and he was assessed with above average level of risk of sexual
recidivism. The court found his mental disorders and assessed risk level of
recidivism make him likely to engage in future acts of sexually predatory
conduct which constitutes a danger to the physical or mental health or safety
of others. Knoke does not argue these findings are clearly erroneous.

[¶17] However, the district court did not make any specific findings about
whether Knoke has serious difficulty controlling his behavior. Under


                                      4
N.D.R.Civ.P. 52(a)(1), the court must find the facts specially and state its
conclusions of law. “This Court cannot review a district court’s decision when
the court does not provide any indication of the evidentiary and theoretical
basis for its decision because we are left to speculate what evidence was
considered and whether the law was properly applied.” In re Johnson, 2015 ND
71, ¶ 8 (quoting In re R.A.S., 2008 ND 185, ¶ 8, 756 N.W.2d 771). The court
errs when it fails to make a finding on whether the respondent has serious
difficulty controlling his behavior or when it does not specifically state the facts
upon which it relied in finding serious difficulty controlling behavior. In re
Nelson, 2017 ND 28, ¶ 12.

[¶18] Because the district court did not determine whether Knoke has serious
difficulty controlling his behavior, the court erred by ordering Knoke’s civil
commitment as a sexually dangerous individual.

                                        IV

[¶19] We conclude the district court failed to make sufficient findings. We do
not address other arguments raised because they are either unnecessary to the
decision or are without merit. We reverse the district court’s order civilly
committing Knoke as a sexually dangerous individual.

[¶20] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                         5